PER CURIAM.
*98Howard T. Sanborn, Jonathan Lopez, and Nathan Worstell (collectively, Appellants) appeal from the trial court's judgment denying their motions for summary judgment and granting United Fire & Casualty Company's (United) cross-motion for summary judgment seeking a determination of coverage under a United insurance policy. We have reviewed the briefs of the parties and the record on appeal and conclude the circuit court did not err in denying Appellants' motions and granting United's cross-motion because there is no genuine issue of material fact and United is entitled to judgment as a matter of law. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).